—Appeal and cross appeal from an order of the Supreme Court, Erie County (Joseph G. Makowski, J.), entered July 25, 2007 in a personal injury action. The order, insofar as appealed and cross-appealed from, denied the cross motion of defendant Palmisano Architecture & Design, LLC for partial summary judgment and the motion of plaintiff for partial summary judgment.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs. Present — Centra, J.P., Lunn, Fahey, Peradotto and Gorski, JJ.